                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

       Plaintiff,

v.                                                             CV No. 17-1267 WJ/CG

CORRECTION CORPORATION
OF AMERICA, et al.,

       Defendants.

         ORDER DENYING AS MOOT DEFENDANTS’ MOTION TO APPEAR
             TELEPHONICALLY AT SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on Defendants’ Motion to Appear

Telephonically at the Mandatory Settlement Conference set for November 28, 2018,

(Doc. 64), filed November 13, 2018. Defendants ask the Court to allow their

representative, Jennifer Williams, to appear telephonically at the settlement conference

that was scheduled for November 28, 2018. On November 14, 2018, the Court held a

status conference and learned that Plaintiff may also be unavailable for the settlement

conference. The Court and the parties agreed to vacate the settlement conference,

continue settlement negotiations by telephone, and reset the settlement conference if

necessary. (Docs. 65, 66). Therefore, Defendants’ motion is moot. Nevertheless, the

Court notes that it requires all parties and representatives to attend settlement

conferences in person, so Defendants will be required to have a representative attend in

person if the settlement conference is reset.
    IT IS THEREFORE ORDERED that Defendants’ Motion to Appear Telephonically

at the Mandatory Settlement Conference set for November 28, 2018, (Doc. 64), is

DENIED AS MOOT.



                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                          2
